DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending. Claim 3 has been amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2  and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (US 2009/0246696 A1).
Regarding claim 1, Iwai et al. teach (see abstract, claims, examples i.e. Example 4, Table 1 and paragraphs [0485-0500]) a planographic printing plate precursor comprising: a support; and an image recording layer formed on the support, wherein the image recording layer contains a polymer “P-4" corresponding to a “polymer A”  according to instant claim 1, which includes a constitutional unit “methyl methacrylate", corresponding to a "constitutional unit Al" having an ethylenically unsaturated group, a weight-average molecular weight of the polymer “P-4" is 30000 (table 1), i.e. is in a range of 2500 to 35000, and a content of the constitutional unit “methyl methacrylate" is 50 mole (table 1), i.e. 15 mol% or more.
Regarding claim 6, Iwai et al. teach polymer "P-4" further includes a constitutional unit diethylene glycol monomethyl ether (Table 1), corresponding to a constitutional unit including an ether bond as a constitutional unit by having a hydrophilic group.
Regarding claim 7, Iwai et al. teach the image recording layer further includes a "Polymerizable compound" and “polymerization initiator" (an electron-accepting polymerization initiator; [0500]).
Regarding claim 8, Iwai et al. teach the image recording layer further includes an “IR absorbing agent" [0500].
Regarding claim 9, Iwai et al. teach the image recording layer further contain an acid color developing agent which may be a phthalide or fluoran compound (acid color developing agents; [0242 & 0245]). 
Regarding claim 10, Iwai et al. teach the image recording layer further includes crosslinked resin particles (polymer particles; [0218]).
Regarding claim 11, Iwai et al. teach the planographic printing plate is for on-press development [0521 & 0522]. 
Regarding claim 12, Iwai et al. teach a method of producing a planographic printing plate, comprising a step of image-exposing [0425-0427] the aforementioned planographic printing plate precursor; and a step of removing an unexposed area of the image recording layer with at least one of a printing ink or dampening water [0463, 0474-0475 & 0517-0522].
Regarding claim 13, Iwai et al. teach a method of producing a planographic printing plate, comprising an exposure step [0425-0427] of image-wise exposing the aforementioned planographic printing plate precursor to form an exposed area and an unexposed area; and a step of supplying a developer (“development solution’) having a pH of 2 or higher and 17 or lower to remove the unexposed area [0441 &0537-0540]. 
Claim(s) 1-2, 4-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al. (EP 2660068 A1).
Regarding claims 1, 2, 5 and 6, Koyama et al. teach a planographic (lithographic)  printing plate ( see abstract, claims, examples and [0038, 0055, 163, 0172 and 0182]) comprising a support; and  an image recording layer formed on the support, wherein the image recording layer contains a polymer A [0015-0055] which includes a constitution unit A1 having ethylenically unsaturated group, a weight-average molecular weight of the polymer A is in a range of 2500 to 35,000 or 2500 to 20,000 [0054] , and a content of the constitutional unit A1 in the polymer A is 15 mol% or 30 mol% or more ([0029] &  See Examples 1 and 2). More specifically, P-1 in Example 1 or P-2 in Example 2 corresponds to the  "polymer A" in present claim 1, which includes a constitutional unit "methyl methacrylate” ([0038] unit of B-1), corresponding to a “constitutional unit Al“ having an ethylenically unsaturated group, a weight-average molecular weight of the polymer “P-1" is 35000 and a weight-average molecular weight of the polymer "P-2" is 27000 ([0055]), i.e. is in a range of 2500 to 35000, and a content of the constitutional unit “methyl methacrylate" is 70 mal%, i.e. 15 mol% or more, and also 30 mol% or more ([0038], unit of B-1). Koyama et al. identifies the polymers "P-1” and "P-2", corresponding to “polymer A", as "star polymers" [0055]. Koyama et al. further disclose that the precursor contains compounds comprising a “sulfur element’ at least in the units A-7 and A-2 of the polymers P-1 and P-2, and further in the mercapte-3-triazol compound ([0052, 0055 and 0172], wherein a content rate of the "sulfur element’ is understood to be in total in a range of 0.5% by mass to 10% by mass with respect to a total mass of the polymer P-1 in example 1, and P-2 in example 2. Koyama et al. further disclose that the polymers “P-1" and "P-2" each include a constitutional unit including an ether bond as a constitutional unit having a hydrophilic group, which unit is a constitutional unit diethylene glycol monomethyl ether ([0038, unit of B-1). Koyama et al. further disclose that the image recording layer further includes a polymerizable compound [0079-0085 & 0172] and an electron-accepting polymerization initiator [0086-0101 & 0172], and an infrared absorbent [0103-0113 & 0172], a coloring agent [0127] and polymer particles [0058 & 0172]. The planographic printing plate precursor of Koyama et al. is for on-press development [0180].
Koyama et al. further disclose a method of producing a planographic (lithographic) printing plate, comprising a step of image-exposing [0143] the aforementioned planographic printing plate precursor; and a step of removing an unexposed area of the image recording layer with at least one of a printing ink or dampening water [0144 & 0180]. Koyama et al. also teach a method of producing a planographic (lithographic) printing plate comprising an exposure step [0143] of image-wise exposing the aforementioned planographic printing plate precursor to form an exposed area and an unexposed area; and a step of supplying a developer having a pH of 2 or higher and 11 or lower to remove the unexposed area [0144, 0186, 0188 & 0189]. 
Claim(s) 1, 2, 4-8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 2017/0190167 A1).
Regarding claims 1, 2 , 5 and 6, Oshima et al. teach (see abstract, claims and examples) a planographic printing plate precursor comprising: a support; and an image recording layer formed on the support, wherein the image recording layer [0093] contains a polymer A [0136-0169] which includes a constitution unit A1 having ethylenically unsaturated group ((meth)acryloxy group) and a constitutional unit including an ether bond as constitutional unit B1 having hydrophilic group [0166], a weight-average molecular weight of the polymer A is in a range of 2500 to 35,000 or 2500 to 20,000  , and a content of the constitutional unit A1 in the polymer A is 15 mol% or 30 mol% or more. 
Regarding claim 4, Oshima et al. teach the polymer A is a star polymer including a constitutional unit derived from a polyfunctional thiol compound 3 to 10 functional groups [0170-0186]. 
Regarding claim 7, Oshima et al. teach the image recording layer further includes a "Polymerizable compound" and “polymerization initiator" (an electron-accepting polymerization initiator [0094 & 0108-0134]).
Regarding claim 8, Oshima et al. teach the image recording layer further includes an infrared absorbent [0098-0100].
Regarding claim 10, Oshima et al. teach the image recording layer further includes polymer particles [0059-0065].
Regarding claim 11, Oshima et al. teach the planographic printing plate is for on-press development [0359]. 
Regarding claim 12, Oshima et al. teach a method of producing a planographic printing plate, comprising a step of image-exposing [0357-0358] the aforementioned planographic printing plate precursor; and a step of removing an unexposed area of the image recording layer with at least one of a printing ink or dampening water [0359-0360].
Regarding claim 13, Oshima et al. teach a method of producing a planographic printing plate, comprising an exposure step [0357-0358] of image-wise exposing the aforementioned planographic printing plate precursor to form an exposed area and an unexposed area; and a step of supplying a developer (“development solution’) having a pH of 2 or higher and 17 or lower to remove the unexposed area (Examples and [0361]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (JP 2014069452 A) and further in view of Fukuda et al.  (JP 2017019206 A).

Regarding claims 1-4, 7, 8 and 10-12, Nagata et al. teach ( see abstract, claims, examples and paragraphs [0060-0081]) a planographic printing original plate which has an image recording layer from which an unexposed part is removed by at least one dampening water and printer’s ink, and recording layer comprises a binder having an average molecular weight of 20,000-200,000 ( which encompasses the instant claimed range of  2500 to 35,000 or 2500 to 20,000). The recording layer further comprises a polymerizable compound  [0017], a polymerization initiator [0082-0091] and polymer particles [0018 and 0118]. The binder polymer shown in Example (4), for example in the chemical formula 5 of paragraph [0076] here correspond to “ the contained amount of the constitutional unit A1 which has ethylenic unsaturated group is more than 15 mol% as well as 30 mol%”, and the “ polymer A” .See paragraph [0079]. It is only a matter of design to one ordinary skill in the art when improving print durability, without making developability on board be deteriorated to set an average molecular weight of binder polymer to 20000  (see claims 10 and 12).
Further regards to claims 3 and 4, Nagata et al. do not explicitly teach polymer A include a constitutional unit derived from a thiol compound a content rate of sulfur atoms is in a range of 0.5% by mass to 10% by mass with respect to total mass of the polymer A as instantly claimed. Nonetheless, considering Nagata et al. binder polymer is a star polymer which includes the constitutional unit A1 which originates the above-mentioned binder polymer in the polyfunctional thiol compounds of 6 or more organic functionals and 10 organic function or less ( See Nagata et al.). It will be able to easily to conceived to a person of ordinary skill in the art In view of Fukuda et al. (See example A-2 shown in the chemical formula 5 and paragraphs [0119]).  In making the above-mentioned binder polymer into star shaped polymer, there is no special technical significance in making sulfur element content to the whole mass of the above-mentioned binder polymer into  0.5 mass%- 10 mass%. Therefore, based on invention described in Nagata et al. in view of Fukuda et al., a person of ordinary skilled in the art can invent easily. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Oohashi (US 8,728,709 B2; see abstract, claims and examples) teach planographic (lithographic) printing plate comprising a support and image recording layer containing a star polymer. 
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.  Applicant’s principle arguments are the following:
A) Applicants argue the rejection should be withdrawn because Iwai et al. does not disclose the claimed invention. Claim 1 relates to a planographic printing plate precursor comprising: a support; and an image recording layer formed on the support. The image recording layer contains a polymer A which includes a constitutional unit Al having an ethylenically unsaturated group. The weight- average molecular weight of the polymer A is in a range of 2,500 to 35,000. The content of the constitutional unit Al in the polymer A is 15 mol% or more. However, the constitutional unit derived from methyl methacrylate does not have an ethylenically unsaturated group since the unsaturated bond in methyl methacrylate has been consumed during polymerization. Therefore, the copolymerization ratio of a constitutional unit having an ethylenically unsaturated bond is as low as 10 mol%, which is outside the presently claimed range of “15 mol% or more”. Other polymers listed in Table 2 of Iwai et al. do not have a weight average molecular weight within the range specified in claim 1 of the present application.
In addition, the Examples in the present specification demonstrate that the claimed configuration including a weight-average molecular weight of the polymer A in a range of 2,500 to 35,000, and a content of the constitutional unit Al m the polymer A of 15 mol% or more provides superior effects that are not taught or suggested by Iwai et al. For example, Tables 3 to 5 in the present specification demonstrate that the planographic printing precursors of the Examples satisfying the limitations recited in  claim 1produce excellent results. In contrast, Comparative Examples 1 to 9, in which comparative polymers Q-1 to Q-3 are used, exhibit inferior results.
	Examiner respectfully disagrees. Iwai et al. and the instant claims teach the same constitutional unit A1 having ethylenically unsaturated group: See For example Table 1 of Instant disclosure: 
    PNG
    media_image1.png
    367
    164
    media_image1.png
    Greyscale
 and Polymer of  Table 1 as well as the specific polymers in paragraph [0129] of  Iwai et al. : 
    PNG
    media_image2.png
    70
    302
    media_image2.png
    Greyscale
or polymer 27
    PNG
    media_image3.png
    73
    380
    media_image3.png
    Greyscale
in 40 mol%  meeting the limitation of independent instant claim 1. Furthermore, Applicants argue “the constitutional unit derived from methyl methacrylate does not have an ethylenically unsaturated group since the unsaturated bond in methyl methacrylate has been consumed during polymerization”  but this argument is referencing method limitations which are not recited. Applicants only recite a product in independent claim 1. Nonetheless, Iwai et al. disclose the polymer is in the range of 2,000 or more [0132] encompassing the instant claimed range of 2,500 to 35,0000. 
Therefore, the rejection is maintained. 
B) Applicants argue the rejection should be withdrawn because Koyama et al. does not disclose the claimed invention. The Examiner cites polymers P-1 and P-2 of Koyama et al., in which polyfunctional thiol compound A-1 or A-2 and polymer B-1  are combined, as corresponding to the claimed polymer A. However, the constitutional unit derived from methyl methacrylate in polymer B-1 does not have an ethylenically unsaturated group since the unsaturated bond in methyl methacrylate has been consumed during polymerization. Therefore, the copolymerization ratio of a constitutional unit having an ethylenically unsaturated bond is 0 mol%, which is outside the presently claimed range of “15 mol%  or more”,
In addition, the presently claimed invention provides superior effects, as discussed above. Koyama et al. does not teach or suggest that the presently claimed configuration provides such superior effects. In view of the above, the present claims define novel subject matter, are not obvious and are patentable over Koyama et al. Reconsideration and withdrawal of the §102 rejection based on Koyama et al. are respectfully requested.
	Examine respectfully disagrees. Applicants argue “the constitutional unit derived from methyl methacrylate does not have an ethylenically unsaturated group since the unsaturated bond in methyl methacrylate has been consumed during polymerization”  but this argument is referencing method limitations which are not recited. Applicants only recite a product in independent claim 1. Instant claim 1 only requires the constitutional unit A1 have and ethylenically unsaturated group and a content of the constitutional unit A1 in the polymer A is 15mol% or more, which is taught by Koyama et al. It is known to one of ordinary skill in the art that the meaning of “ethylenically unsaturated group” is unsaturated monomers that has carbon-carbon double bonds. It is well-known to one of ordinary skill in the art that methyl methacrylate has a carbon double bond: 
    PNG
    media_image4.png
    320
    320
    media_image4.png
    Greyscale
.  Koyama teaches polymer A [0015-0055] which includes a constitution unit A1 having ethylenically unsaturated group, a weight-average molecular weight of the polymer A is in a range of 2500 to 35,000 or 2500 to 20,000 [0054] , and a content of the constitutional unit A1 in the polymer A is 15 mol% or 30 mol% or more ([0029] &  See Examples 1 and 2). More specifically, P-1 in Example 1 or P-2 in Example 2 corresponds to the  "polymer A" in present claim 1, which includes a constitutional unit "methyl methacrylate” ([0038] unit of B-1), corresponding to a “constitutional unit Al“ having an ethylenically unsaturated group, a weight-average molecular weight of the polymer “P-1" is 35000 and a weight-average molecular weight of the polymer "P-2" is 27000 ([0055]), i.e. is in a range of 2500 to 35000, and a content of the constitutional unit “methyl methacrylate" is 70 mal%, i.e. 15 mol% or more, and also 30 mol% or more ([0038], unit of B-1). Therefore, the rejection is maintained. 
C) Applicants argue the rejection should be withdrawn because Oshima et al. does not disclose the claimed invention. The Examiner cites specific polymers listed in paragraph [0166] of Oshima et al. as corresponding to the claimed polymer A. However, all of these polymers have a molecular weight of 50,000 or more, which is outside the range of “2,500 to 35,000” specified in claim 1 of the present application. Other disclosures in Oshima et al. also fail to teach the presently claimed configuration including a weight-average molecular weight of the polymer A in a range of 2,500 to 35,000, and a content of the constitutional unit Al in the polymer A of 15 mol% or more. In addition, the presently claimed invention provides superior effects, as discussed above. Oshima et al. does not teach or suggest that the presently claimed configuration provides such superior effects. In view of the above, the present claims define novel subject matter, are not obvious and are patentable over Oshima et al. Reconsideration and withdrawal of the §102 rejection based on Oshima et al. are respectfully requested.
Examiner respectfully disagrees. The prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) . Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Oshima et al. specifically teaches the Mw of the binder polymer is preferably 2,000 or greater and preferably 10,000 to 300,000 [0143], which encompasses the instant claimed range of 2,500 to 35,000. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior effects) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action due to claim 3.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722